IN THE
                       TENTH COURT OF APPEALS

                              No. 10-15-00066-CV

MCDONALD'S RESTAURANTS OF TEXAS,
INC., MCDONALD'S USA, LLC, AND
MCDONALD'S CORPORATION,
                                                        Appellants
v.

WILLIAM PAUL CRISP, JR. AND J. NICOLE
CRISP, INDIVIDUALLY AND AS REPRESENTATIVES
OF THE ESTATE OF LAUREN BAILEY CRISP
AND DENISE WHITAKER, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE ESTATE
OF DENTON JAMES WARD,
                                      Appellees


                        From the 361st District Court
                            Brazos County, Texas
                      Trial Court No. 12-003034-CV-361


                                    ORDER

      Appellant’s Motion to Change Oral Argument Venue, filed on August 31, 2016, is

denied.
        On the Court’s own motion, the Court grants both parties an additional ten

minutes for argument so that the amount of time for argument will be 27/27/5 minutes

with three additional minutes to address the audience prior to the beginning of each

party’s argument.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied; argument times extended
Order issues and filed September 28, 2016




McDonald's Restaurants of Texas, Inc. v. Crisp                                Page 2